29 N.J. 580 (1959)
150 A.2d 806
LILLIAN SHERWOOD, PLAINTIFF-PETITIONER,
v.
MILES SHOES OF TOMS RIVER, INC., DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
May 11, 1959.
Messrs. Novins, Novins & O'Connor for the petitioner.
Mr. Irving H. Lewis and Mr. George Y. Schoch for the respondent.
Denied. The denial of certification is not to be deemed approval of so much of the opinion of the Appellate Division as would permit defendant to inform the jury of the sum received in settlement. See Borough of North Plainfield v. Perone, 29 N.J. 507.